DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 12/28/2020.
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2020 with respect to the rejections under 35 USC § 112 to claims 1-20 and the amendments to claims 1 and 11 overcome the rejections under § 112 which have accordingly been withdrawn.

Applicant’s arguments filed 12/28/2020 with respect to the rejections under 35 USC § 103 to claims 1-20 have been considered but are not persuasive for the reasons described below.

	On pg. 11-12 of the Remarks, Applicant essentially argues:
“claim 1 has been amended to recite "operationalizing the machine learning model for a second production environment by creating a second Java Class and converting the second Java Class into a second production environment language."
Applicant respectfully submits that the proposed combination of Bhattacharjee and Indurthivenkata does not disclose at least this element. Although the Office Action cites 

Examiner respectfully disagrees. Indurthivenkata’s disclosure only providing a detailed deployment example for a single data processing model deployed to a single environment does not suggest that the deployment process can only be carried out a single time as Applicant appears to be suggesting; Indurthivenkata’s deployment process (e.g. FIG. 2) can implicitly be performed multiple times. Indurthivenkata also explicitly discloses that there are multiple production environments/data processing platforms available to be targeted(all emphasis herein added):
“the model integration tool 102 can identify the production environment based on one or more user inputs received via an interface (e.g., selection of "Production Environment 1" from a list of production environments) and can identify the platform-specific aspects based on stored data about the selected environment (e.g., one or more data files indicating that the Production Environment 1 uses C++)” (¶0106). 

“model integration tool 102 can store data identifying one or more data-processing platforms 128 to which a data-processing model 110 may be deployed. The model integration tool 102 can use the stored data to generate an interface that lists one or more of the available data-processing platforms…The model integration tool 102 can identify the target data-processing system 126 based on user input that is received from the client computing system 124 via the interface and that specifies one or more features of the relevant data-processing system 126.”

list of production environments that are candidates to receive the deployment; Indurthivenkata implicitly teaches the user may repeat the deployment process with a different selection (e.g. ‘Production Environment 2’) from the list of production environments and deploy executable data processing models to as many target production environments/data processing platforms as are desired.
Examiner additionally notes that it is uncertain what distinction Applicant is suggesting in view of the description in Applicant’s Specification (AppSpec). AppSpec similarly only explicitly describes a single production environment, for example: “FIG. 2 depicts a method for transforming machine language models for a production environment…FIG. 3 depicts a method for model deployment to a production environment…Embodiments disclosed herein relate to transforming machine language models for a production environment” (AppSpec ¶0023-0026). AppSpec never explicitly refers to a “second” production environment and never uses the plural form of the term “production environment”; the limitation in question only finds written description from the implicit teaching that the method of AppSpec ¶0035-0046 and FIG. 2-3 can be repeated for different production environments.

On pg. 12 of the Remarks, Applicant further argues:
“In addition, Indurthivenkata does not appear to disclose the creation of a Java Class; instead, it appears that Indurthivenkata deploys to the production environment without such a step.”

Bhattacharjee is the reference relied upon in the rejection (pg. 6, 8) to teach using Java as an intermediate language in the PMML-to-production language conversion. From pg. 8 for convenience: “[It] would have been obvious to modify Indurthivenkata’s process for transforming PMML models into executable language models to employ an intermediate Java object model as taught by 
“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually…"[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).”

For at least the reasons described above the rejections to claims 1-20 under 35 USC § 103 have been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings and suggestions of Bhattacharjee et al. (US 2014/0229491 A1) in view of Indurthivenkata (US 2019/0012257 A1).



Claim 1:
Bhattacharjee discloses the limitations as shown in the following rejections: 
A method for operationalizing machine learning models for a production environment comprising: in an information processing device comprising at least one computer processor: receiving, from a software development environment (modeling environment), a machine learning model (data model) in a first modeling language (Predictive Modeling Markup Language (PMML)) (see at least ¶0023-0025) disclosing exporting, from a modeling environment, a model written in PMML. PMML is agnostic to a production environment in which the machine learning model will execute1.
operationalizing (convert to a runtime/natively executable format) the machine learning model for the a first production environment (system where the trained and converted model will operated, e.g. native database or runtime environment (¶0024, 0027)  of Online Analytical processing (olap) system) by creating a Java Class (Java implemented intermediate instantiated object model) from the machine learning model and converting the Java Class into the first production environment language (e.g. SQLScript) (see at least ¶0024, 0027-0029, 0032-0034, 0038; FIG. 3B, 6). Exemplary quotations:
“the data model 305 may be converted to the in-database model 310 native to a database or a runtime environment. The in-database model 310 may be a runtime analysis object…the data model 305 may be exported dynamically into a runtime object such as the in-database model 310 that may provide predictive analysis capabilities within a database system (¶0027)…the data model 325 may be converted into the in-database model 335 through the intermediate object model--an instantiated object model (¶0028)…the object model 405 and the instantiated object model (e.g. 333, FIG. 3B) may be implemented in a programming language such as Java (¶0029)…data model 505 is in a PMML file format, the file can be read into Java as a byte stream, and be converted into an instantiated object model implemented 

deploying the operationalized model to the first production environment (¶0035, 0039).

Regarding the limitations of operationalizing the machine learning model for a second production environment by creating a second Java Class and converting the second Java Class into a second production environment language; and deploying the operationalized model to the second production environment, although the teachings of Bhattacharjee would enable a person of ordinary skill in the art to perform another PMML conversion targeting a different production environment that uses a different language, Bhattacharjee only specifically describes performing the process for a single language and accordingly does not anticipate the limitation.
Indurthivenkata, however, discloses (FIG. 1, 5, ¶0169, 0177-0180) a method for operationalizing machine learning models for an first production environment (“production environment” and/or “data-processing platform” thereof (¶0067, 0004-0005)), analogous to that described by Bhattacharjee and claimed, which includes receiving, from a software development environment (model development system), a machine learning model (predictive/data-processing model) in a first modeling language (PMML) (¶0021, 0028-0031 FIG. 1, 12), where the method includes preparing the predictive model for deployment to the data processing system (operationalizing the machine learning model for the first production environment) by “outputting executable source code that implements the verified data-processing model in a programming language used by the data-processing platform… generate executable source code (e.g., C++, Java, etc.) that is used by the data-processing platform” (¶0064) (converting…into the first production environment language). In at least ¶0105-0108, 0053, 0021-0022, 0027, FIG. 11, FIG. 2:204,220 Indurthivenkata further elaborates the deployment preparation includes (emphasis added):

 C++ software, Java software, proprietary software, or any other programming language or architecture that is different from a modeling language that is used to generate and audit the model (¶0105)…the model integration tool 102 can identify the production environment based on one or more user inputs received via an interface (e.g., selection of "Production Environment 1" from a list of production environments) and can identify the platform-specific aspects based on stored data about the selected environment (e.g., one or more data files indicating that the Production Environment 1 uses C++) (¶0106).

Thus Indurthivenkata shows it was known in the art to control deployment of data processing models to target a plurality of different production environments (first/second production environment) which use different programming languages (first/second production environment language) including transforming the model being deployed to the appropriate language used by the target production environment.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Bhattacharjee‘s process for generating executable analysis models to customize the models  in accordance with the properties of different environments as taught by Indurthivenkata to expand the range of production environments which can be supported to participate in the predictive analysis while reducing the error rate in the deployed model’s operation (Indurthivenkata ¶0022, 0053, 0004-0005); and would have been obvious to modify Indurthivenkata’s process for transforming PMML models into executable language models to employ an intermediate Java object model as taught by Bhattacharjee in order to increase the consistency of the generated models (Bhattacharjee ¶0028, 0031, 0033).


Claims 11:
The limitations of claim 11 are essentially rejected under the same rationale as described above for claim 1. Bhattacharjee discloses a system for operationalizing machine learning models (data models) for an first production environment (“runtime environment” (¶0027) and/or database system) comprising: a software development environment hosted by at least one server; an operational/first production environment hosted by at least one server; and a transformation engine (converting module(s)) in at least FIG. 1A, 2, 5, 6, 10. As noted above Bhattacharjee does not teach a second production environment hosted by at least one server Indurthivenkata also teaches a software development environment hosted by at least one server; an operational/first production environment hosted by at least one server; and a transformation  engine (code generator) (FIG. 1, 11; ¶0107-0108). 
The remaining limitations of claim 11 are rejected under the same rationale as described above for claim 1.

Claims 2 and 12:
The combination of Bhattacharjee/Indurthivenkata discloses the limitations as shown in the rejections above. Further, Indurthivenkata discloses wherein the software development environment comprises a cloud-based software development environment (¶0037, 0123-0124).

Claims 3, 4, 13, and 14:
The combination of Bhattacharjee/Indurthivenkata discloses the limitations as shown in the rejections above. Furthermore, Bhattacharjee discloses wherein the machine learning model in the first modeling language is checked into a software repository and is automatically operationalized to the second language following check-in (¶0023-0024: “a model 222 may be stored within a Saved Models 220 section (¶0023)…the model 222 may be considered as a reusable 

Claims 8 and 18:
The combination of Bhattacharjee/Indurthivenkata discloses the limitations as shown in the rejections above. Furthermore, Bhattacharjee discloses deploying the operationalized model to the first production environment or the second production environment comprises defining at least one input for the operationalized model (see at least ¶0027, 0034).

Claims 9 and 19:
The combination of Bhattacharjee/Indurthivenkata discloses the limitations as shown in the rejections above. Furthermore, Indurthivenkata discloses wherein the first production environment or the second production environment and the operational environment are the same environment (¶0122-0123).

Claims 10 and 20:
The combination of Bhattacharjee/Indurthivenkata discloses the limitations as shown in the rejections above. Furthermore, Bhattacharjee discloses wherein the operationalization is performed by a Java engine (see at least ¶0032-0033 including Table 2; 0042). 


Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings and suggestions of Bhattacharjee et al. (US 2014/0229491 A1) in view of Indurthivenkata (US 2019/0012257 A1) in further view of Achin et al. (US 2018/0060738 A1)

Claims 5 and 15:
The combination of Bhattacharjee/Indurthivenkata discloses the limitations as shown in the rejections above. Regarding the limitations of claim 5, in ¶0058-0062, 0098-0100 Indurthivenkata discloses a test/auditing procedure including: providing a first set of data to the [PMML] model…retrieving an output of the first set of data being provided to a prior model; comparing an output of the  [PMML] model that is deployed to the first [integration environment] to the output of the prior model; validating the  [PMML] model in response to the output of the  [PMML] model matching the output of the prior model being within a predetermined amount. But as denoted by the annotations, Indurthivenkata’s disclosed testing occurs prior to operationalizing the model and deploying it to the production environments.
Achin however discloses (FIG. 1, 5, ¶0169-0170, 0177-0180) a method for operationalizing machine learning models for a processing/operational (production) environment, analogous to that described by Bhattacharjee/Indurthivenkata, and which includes a testing procedure, applied after making the model executable (operationalized) and deploying it to the operational environment, including the steps of claims 5 and 15 in at least ¶0182-0187, 0169-0170, 0005, 0102-0105 disclosing that the validation includes refreshing, (re)-exploring the model using prior/training inputs and historical/expected outputs from prior models to determine if they deviate. Particular mappings/quotations:
providing a first set of data to the operationalized model that is deployed to the first production environment…retrieving an output of the first set of data being provided to a prior model; “evaluations  (¶0182);
comparing an output of the operationalized model that is deployed to the first production environment…to the output of the prior model; validating the operationalized model in response to the output of the operationalized model that is deployed to the first production environment…and the output of the prior model being within a predetermined amount:
“prediction data may be used to perform post-request analysis of trends in input parameters or predictions themselves over time, and to alert the user of potential issues with inputs or the quality of the model predictions. For example, if an aggregate measure of model performance starts to degrade over time, the system may alert the user…system may perform some validation at prediction time to avoid particularly bad predictions (e.g., in cases where an input value is outside a range of values” (¶0186).

It would have been obvious to one of ordinary skill in the art at the time of the application to combine the methods for translation of machine learning models of Bhattacharjee/Indurthivenkata with the methods for translating and testing of machine learning models of Achin to ensure model accuracy and correctness in a cost-effective manner (Achin ¶0011-0012, 0186-0187).

Claims 6, 7, 16, and 17:
The combination of Bhattacharjee/Indurthivenkata/Achin discloses the limitations as shown in the rejections above. Furthermore, Achin discloses the first set of data comprises test data and real-world data in at least ¶0182-0187, 0005, 0102-0105. Examiner also briefly refers to MPEP § 2111.04 regarding claims 6 and 16 (“test” data strongly suggests intended use) and § 2111.05 regarding claims 7 and 17 (“real-world” data is arguably non-functional descriptive matter).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
01/15/2021

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Evidence of inherency Pechter provided in 11/29/2019 NF OA pg. 3-5, briefly: “(PMML) is one of the industry’s most widely supported standards for the representation and exchange of data mining models…it is platform independent, vendor agnostic and supported in a wide variety of operating environments.” (Pechter, pg. 19, § 1)